DETAILED ACTION
Status of the Claims 
Claims 1, 12-18, 25-26, 32-33, 56-57, and 64-66 are withdrawn.
Claims 37, 49-50 and 81-82 are under current examination. 
Applicants' arguments and amendments filed on 02/01/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements 
Information Disclosure Statement (IDS) filed on 01/04/2021 and 05/06/2021 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 49-50, and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Wermeling et al. (United States Patent Publication 2007/0212307) in view of Maggio (United States Patent Publication 2014/0107145).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 
Examiner further notes however that the reference also constitutes prior art under 35 U.S.C. 102(a)(1) based on an earlier publication date.  
Claim 37 recites a pharmaceutical formulation for intranasal administration, formulated as an aqueous solution, comprising a) about 1 mg to about 4 mg naltrexone or a salt or hydrate thereof; b) about 0.05% to about 2.5% of Intravail® (dodecyl maltoside); and c) one or more excipients selected from sodium chloride, benzalkonium chloride, edetate disodium, and an acid. 
Wermeling et al. teach intranasal administration of aqueous solutions comprising opioid receptor antagonists including naltrexone, see abstract, and claims 1-19 and [0023]-[0026]. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” The intranasal composition can further comprise one or more excipients, see paragraphs [009, [0023], 
Wermeling does not expressly teach that composition comprises about 0.05-2.5% Intravail® (dodecyl maltoside), or between about 0.1-0.5% Intravail® (dodecyl maltoside), or about 0.25% Intravail® (dodecyl maltoside), per instant claims 37 and 49-50.  
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including opioids, see abstract and paragraphs [0012] and [0056]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29. Examples of the opioid compound include naltrexone, see paragraph [0092] at Table 1, [0093], [0370]-[0371], and claims 23-30. 
	It would have been prima facie obvious to provide Wermeling’s intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts from 0.05-2% by weight as taught by Maggio.  
prima facie obvious to provide the alkyl saccharide such as dodecyl maltoside in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success given both Maggio and Wermeling teach intranasal routes of administration with naltrexone.
Maggio teaches that the composition can comprise further ingredients (i.e. excipients) including preservatives but does not expressly teach EDTA. 
	However, Maggio teaches that mucosal delivery enhancing agents for the composition can include mixtures of EDTA, benzalkonium chloride, and citric acid as these agents impart mucosal enhancing properties to the composition, see paragraph [0243]. EDTA is also employed for a composition which desires preservative, see paragraph [0243].
	Accordingly, it would have been prima facie obvious to provide Wermeling’s intranasal formulation with a combination of EDTA, benzalkonium chloride and citric acid. 

	There would have been a reasonable expectation of success given Maggio teaches that the intranasal formulations can comprise other excipients, and both Wermeling and Maggio disclose compositions having naltrexone and are capable of being administered via the intranasal route. 
	Accordingly, the instant claims are rendered prima facie obvious over the teachings of the modified Wermeling. 

Response to Obviousness Rejection
Applicant’s arguments with regards to Hussein are considered moot in view of the newly presented rejections above which address the newly amended claims. 
With regards to Maggio, Applicants argue that Maggio teaches that the opioid in its composition can be any compound with nothing pointing to naltrexone in a concentration of 2-8%w/v. Maggio only teaches 20% w/v which is significantly higher than what is claimed.  
	Applicant’s remarks are considered unpersuasive. Examiner notes that Wermeling teaches the amounts that the naltrexone can be present in an intranasal formulation can be varied and includes ranges from about 0.1mg/ml to about 300mg/ml. Maggio is not relied upon for the teaching of naltrexone or the amount. Rather Maggio renders it obvious to provide Wermeling’s intranasal naltrexone containing composition ®) present in amounts from 0.05-2% by weight. A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone and teaches their use with opioids in amount ranging from 0.05-2%. Therefore, it would have been prima facie obvious to provide the alkyl saccharide such as dodecyl maltoside in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Applicant’s argument that Maggio teaches a large genus of compounds is considered unpersuasive given Maggio exemplifies the selection of naltrexone per Examples 21-22 and furthermore any one of the compounds of Maggio can comprise the dodecyl maltoside with the motivation of increasing the bioavailability of the active agent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 37, and 49-50 and 81-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-45 of U.S. Patent No. 9,468,747 in view of Maggio (United States Patent Publication 2014/0107145) and Wermeling et al. (United States Patent Publication 2007/0212307).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘747 are to compositions for intranasal administration having an opioid present from a range including 4%w/v EDTA or benzalkonium chloride and water. 
The difference between the instant claims and that of Patent ‘747 is that the instant claims comprise about 0.05-2.5% Intravail® dodecyl maltoside, or between about 0.1-0.5% Intravail® dodecyl maltoside, or about 0.25% Intravail® dodecyl maltoside and naltrexone as the opioid antagonist. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including naltrexone or naloxone, see abstract and paragraph [0012] and [0370]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see paragraph [0033]-[0034]. The alkyl glucoside can comprise dodecyl-beta-d-maltoside (a dodecyl maltoside) together with an opioid compound, see paragraph [0056], claims 1, 3, 5, 7, and 23-30. The alkyl saccharide which includes dodecyl maltoside can be present from 0.05-2% by weight, see claims 26-29. 

	It would have been prima facie obvious to provide the intranasal formulation of Patent ‘747 with naltrexone and dodecyl maltoside (Intravail®) present in ranges inclusive of from 0.05-2% by weight. 
	A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents and teaches their use with opioids including naloxone or naltrexone in amount from 0.05-2%. 
	It would have been obvious to provide the alkyl saccharide in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. 
	It would have been obvious to substitute the opioid antagonist of Patent ‘747 as Maggio teaches that the intranasal compositions can comprise naltrexone in the alternative to naloxone, see paragraph [0092] of Maggio. 
Regarding new claim 82, Patent ‘747 does not teach that the amount of the opioid antagonist is adjusted to ranges from 4-8% w/v. Patent ‘747 suggests an amount of the opioid antagonist at about 4% w/v. 
However, Wermeling et al. teach intranasal administration of opioid receptor antagonists including naltrexone, see abstract. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. 
prima facie obvious to adjust the concentration of the opioid antagonist within ranges from 2-8% as Wermeling teaches that the amount of opioid antagonists including naltrexone can be used in intranasal formulations at amounts which include 0.1mg/mL to 300mg/mL.

Claims 37, and 49-50 and 81-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 9,480,644 in view of Maggio (United States Patent Publication 2014/0107145) and Wermeling et al. (United States Patent Publication 2007/0212307).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘644 are to compositions for intranasal administration having an opioid antagonist present from an amount that is inclusive of 2% w/v (2mg/mL). The composition can comprise benzalkonium chloride, EDTA and NaCl. 
The difference between the instant claims and that of Patent ‘644 is that the instant claims comprise about 0.05-2.5% Intravail® dodecyl maltoside, or between about 0.1-0.5% Intravail® dodecyl maltoside, or about 0.25% Intravail® dodecyl maltoside and naltrexone as the opioid. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including naloxone or naltrexone, see abstract and paragraph [0012] and [0370]. The drug enhancing agent includes a non-toxic surfactant consisting of an alkyl glycoside or saccharide alkyl ester, see paragraph [0012]. The composition increases absorption of active agents in a subject via the intranasal route, see 
Wermeling suggests that for intranasal formulations, naltrexone can be substituted for naloxone, see abstract and paragraph [0017]. 
	It would have been prima facie obvious to provide the intranasal formulation of Patent ‘644 with naltrexone and dodecyl maltoside (Intravail®) present in ranges inclusive of from 0.05-2% by weight. 
	A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents and teaches their use with opioid antagonists including naloxone or naltrexone in amount from 0.05-2%. 
	It would have been obvious to provide the alkyl saccharide in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioids in this range, see claims 23-30 of Maggio. 
	It would have been obvious to substitute the opioid antagonist of Patent ‘644 as Maggio teaches that the intranasal compositions can comprise naltrexone in the alternative to naloxone, see paragraph [0092] of Maggio. 
Regarding new claim 82, Patent ‘644 does not teach that the amount of the opioid antagonist is adjusted to ranges from 4-8% w/v. Patent ‘644 suggests an amount of the opioid antagonist at about 2% w/v. 
 Wermeling et al. teach intranasal administration of opioid receptor antagonists including naltrexone, see abstract. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. 
It would have been prima facie obvious to adjust the concentration of the opioid antagonist within ranges from 2-8% as Wermeling teaches that the amount of opioid antagonists including naltrexone can be used in intranasal formulations at amounts which include 0.1mg/mL to 300mg/mL.

Claims 37, and 49-50 and 81-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,629,965 in view of Maggio (United States Patent Publication 2014/0107145) and Wermeling et al. (United States Patent Publication 2007/0212307).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘965 are to compositions for intranasal administration having an opioid present from a range including about 4% w/v with EDTA or benzalkonium chloride, NaCl and water. 
The difference between the instant claims and that of Patent ‘965 is that the instant claims comprise about 0.05-2.5% Intravail® dodecyl maltoside, or between about 0.1-0.5% Intravail® dodecyl maltoside, or about 0.25% Intravail® dodecyl maltoside and naltrexone as the opioid antagonist. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents, see abstract and paragraph [0012]. The drug enhancing agent 
Wermeling suggests that for intranasal formulations, naltrexone can be substituted for naloxone, see abstract and paragraph [0017]. 
	It would have been prima facie obvious to provide the intranasal formulation of Patent ‘965 with naltrexone and dodecyl maltoside (Intravail®) present in ranges inclusive of from 0.05-2% by weight. 
	A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents and teaches their use with opioids including naloxone or naltrexone in amount from 0.05-2%. 
	It would have been obvious to provide the alkyl saccharide in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioid antagonists in this range, see claims 23-30 of Maggio. 
	It would have been obvious to substitute the opioid antagonist of Patent ‘965 as Maggio teaches that the intranasal compositions can comprise naltrexone in the alternative to naloxone, see paragraph [0092] of Maggio. 

However, Wermeling et al. teach intranasal administration of opioid receptor antagonists including naltrexone, see abstract. Concentrations of the opioid antagonist can be optimized at concentrations from about 0.1mg/ml to about 300mg/ml, (e.g. about 0.01-30%) see paragraph [0021]-[0022]. 
It would have been prima facie obvious to adjust the concentration of the opioid antagonist within ranges from 2-8% as Wermeling teaches that the amount of opioid antagonists including naltrexone can be used in intranasal formulations at amounts which include 0.1mg/mL to 300mg/mL.

Claims 37, and 49-50 and 81-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 9,895,444 in view of Wermeling et al. (United States Patent Publication 2007/0212307).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘444 are to compositions for intranasal administration having an opioid which includes naltrexone, and an alkylsaccharide present from 0.05-2% by weight. Such alkyl saccharides include dodecyl maltoside. As evidenced by the disclosure of Patent ‘444 such compositions can be aqueous, see paragraph [0047] and [0193]. The composition can include EDTA. 
The difference between the instant claims and that of Patent ‘444 is the amount of naltrexone and the inclusion of benzalkonium chloride and NaCl. 

In view of Wermeling it would have been obvious to provide the naltrexone in amounts suitable for use as an intranasal product of which Wermeling teaches includes an amount from 0.1mg/ml-300mg/ml formulation, see examples 1-3 which is about 0.01-30%. It would have been well within the purview of an ordinary skilled artisan to adjust the amount of naltrexone in order to provide suitable opioid antagonist activity. 
It would have been additionally obvious to provide art recognized excipients including NaCl to adjust the osmolality of the composition and benzalkonium chloride to provide additional preservative properties to the intranasal formulation as these are art recognized excipients for intranasal formulations. 

Claims 37, and 49-50 and 81-82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/721,872 (reference application). 

Both the instant claims and that of Application ‘872 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride, and dodecyl maltoside all in overlapping concentrations. 
Accordingly the instant claims are obvious over copending claims of Application 16/721872. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Remarks Regarding Double Patenting Rejections

Applicant argue the pending claims recite 2-8% naltrexone and there is nothing in Maggio to suggest the substitution of naloxone for naltrexone or the specific addition of 0.05-2.5% dodecyl maltoside with naltrexone. Maggio describes 3600 different compounds and the example have far higher concentrations of the naltrexone than what is claimed. 
Examiner respectfully submits that it would have been well within the purview of an ordinary skilled artisan to substitute one opioid antagonist for another including naloxone for naltrexone. Wermeling teaches that either can be used for intranasal formulations, see paragraph [0017]. Furthermore, naltrexone is taught in Maggio as a suitable alternative to naloxone per examples 21-22 and Table XXII. With regards to the concentration of the opioid antagonists, it is noted that Wermeling renders it obvious to 
Examiner maintains that it would have been prima facie obvious to provide the intranasal formulation of the copending Patents with dodecyl maltoside (Intravail®) present in ranges inclusive of from 0.05-2% by weight. A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents and teaches their use with opioids including naloxone or naltrexone in amount from 0.05-2%.It would have been obvious to provide the alkyl saccharide in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5% and 0.1-0.5% and about 0.25% given dodecyl maltoside is taught to enhance the bioavailability of opioid antagonists in this range, see claims 23-30 of Maggio. 
With regards to the ‘872 Application, Applicants wish to hold this rejection in abeyance until claims if the instant application are found allowable, therefore the rejection is currently maintained. 

Conclusion
The amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SARAH ALAWADI/Primary Examiner, Art Unit 1619